PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/714,480
Filing Date: 25 Sep 2017
Appellant(s): Baltar et al.



__________________
William E. Kalweit
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/8/2011 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues on page 8 first paragraph, “Claims 8-32 were rejected under 35 U.S.C. 103 using no less than twelve references in nine different combinations. Such a substantial number of references recombined in so many ways suggests that the claimed subject matter is not obvious, but rather that the rejection is cobbled together using applicant’s own application as a blue print.” Examiner respectfully disagrees. Examiner also points out that under KSR ruling all feature of a known element can be combined to yield predictable results. In addition, it would have been obvious at the time of the invention to combine Kordybach, Park and Horita because the result of this arrangement yields in a predictable outcome. The test for determining patentability is defined by the supreme court ruling in KSR, where a prima facie case of obviousness can be established by showing that the elements of the claims can be and could be combined to yield predictable results.
	Appellant further argues on page 8 last paragraph, “None of these references discuss a source reliability term, a source-sink-relationship term, or using a statistical distribution to combine these terms and determine whether or not to use the signal at 
	Appellant also argues on page 10 third paragraph, “(column 11, lines 45-51 of Kordybach) is merely noting that the corollary to ‘error’ is ‘reliability’ when stating ‘(each of the V-UEs may be configured to collect error data indicative of a degree of error in (or reliability of) the measurement data.’ This is an example of the rejection relying on keyword matching rather than examining the underlying technology recited in the claims.” Examiner respectfully disagrees. The previous paragraph exactly describes in detail the language and the relationship between the claim language used and its relation to the current prior art Kordybach. In addition, the limitations “error term for the 
	Moreover, Appellant argues on page 11 first paragraph, “there is simple no reasonable interpretation of ‘source-sink relation term’ that matches a broadcast of ‘vulnerable road user’ of Kordybach. Moreover, there is no indication that Kordybach adjusts the measurement value based on the vulnerable road user label, much less use the label to construct a statistical distribution of the environmental value as recited in the claims.” Examiner again disagrees. Nothing in independent claims 8, 22 and 24 mentions the language for “adjust the measurable value based on a vulnerable state.” As a result, Appellant is arguing about a limitation that is not included in the claims. In addition, “the statistical distribution of the environmental value” is clearly discussed in the office action and it’s not taught by Kordybach. It is taught by Horita (page 12 paragraph (0117)). 
	In addition, Appellant argues on page 12 first paragraph, “generally, it appears that Park always passes the value on, Park simply assigns a reliability level to the value. Also it appears that Park determines the reliability level by a comparison of ‘the reliability verification parameter.’ Not only is a statistical distribution not used, only a single value is compared to a single value.” Examiner again disagrees. Park is used to meet the limitation “forgo providing the output representing the signal value in response to a determination that the signal value is not reliable.” Park teaches on (column 2 lines 15-40) “the reliability level decider may set the reliability level to a first reliability level corresponding to a guidance level, a second reliability level corresponding to a warning 
	Furthermore, appellant argues on page 12 second paragraph, “there is no explanation how these two things come together, and there is no indication that either will ‘forgo providing the output representing the signal value in response to a determination that the signal value is not reliable.” Examiner respectfully disagrees. Park teaches on (column 2 lines 27-31) “the reliability lever decider may decide reliability levels of each of the IA parameter, the CITE parameter, and the security parameter, and decide that a lowest reliability level of the respective reliability levels decided for each parameter is a final reliability level.” As a result, Park is clear in providing a determination based on a received signal value to decide a reliability level.
	Lastly, appellant argues on page 14 first paragraph, “there is not, however, an illustration of one dimension for source manufacturers and another dimension for sink manufacturers.” Examiner again disagrees. Kawabata is clear in teaching more than 1 device and any of these devices can serve as the source and the sink. Kawabata clearly teaches in (figure 5) a table identifying the relationships between sink and source devices along with degree of reliability and position information. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        



/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.